DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 04/06/2022 with respect to claims 1-20 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.
In re pages 6-7, Applicant states that “The Office Action alleges that Tsuchiya’s control unit 14 corresponds to the processor and that the recording medium 18 corresponds to the target image and the processing image. Office Action p. 4. Tsuchiya does not disclose a processing image. During the interview, the examiner referenced ¶ 75 of Tsuchiya, a relevant portion of which states "[t]he image processing selection unit 14c in the control unit 14 selects the image processing to be applied to the captured image among predetermined four types of image processing." The captured image is similar to the target image of claim 1. But there is no disclosure that corresponds to the processing image of claim 1. Although "image processing" is mentioned throughout Tsuchiya, there is no disclosure of a processing image. Image processing and processing image are not the same because the order of words changes their meaning. Image processing is an act or process. Processing image is a thing. For example, there is no disclosure in Tsuchiya of an image, or its equivalent, that includes an instruction for processing on the captured image, let alone an image and a captured image that are stored consecutively where the image includes an instruction for processing on the captured image. During the interview, the examiner mentioned "individual frame images obtained in time series" as described in ¶ 69 of Tsuchiya as disclosing consecutive images. But these would all be considered captured images (or target images according to claim 1). There are no processing images according to claim 1 that are in the time series of Tsuchiya. Furthermore, there is nothing in Tsuchiya that can reasonably be interpreted as a pattern recognizable by the processor as indicating an instruction for processing on the target image. For at least these reasons, Tsuchiya does not anticipate claim 1.”
(1) In response, the Examiner respectfully disagrees. It should be noted that Applicant’s arguments are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment. On the other hand, TSUCHIYA discloses the following: First, the control unit 14 includes a display control unit 14a, a position selection unit 14b, an image processing selection unit 14c, an image processing unit 14d and a scene categorizing unit 14e. Second, the control unit 14, comprising a CPU, a memory and peripheral circuits, fulfills the functions of the various units listed above by executing a control program stored in the memory. The functions of the various units will be described in specific detail later as described in fig. 1 paragraph 66. Third, as the shutter button 16a is pressed all the way down and a still image shooting instruction is thus issued in the still image shooting mode, the control unit 14 engages the image sensor 12 in still image-capturing processing, generates still image data by executing specific image processing on the image signals obtained from the image sensor 12, compresses the still image data in a predetermined format such as JPEG and records the compressed data into the recording medium 18 as described in fig. 1 paragraph 70. Fourth, as the record button 16b is operated and a video shooting start instruction is thus issued in the video-shooting mode, the control unit 14 engages the image sensor 12 in operation to start video capturing processing and executes specific image processing on the image signals corresponding to each frame output from the image sensor 12. Fifth, the control unit 14 then compresses the image data resulting from the image processing so as to obtain compressed image data in the MPEG format or in the Motion JPEG format and records the compressed image data into the recording medium 18. Sixth, subsequently, as the record button 16b is operated again to issue a video shooting end instruction, the control unit 14 records the compressed image data created up to the video shooting end time point so as to generate a complete video file as described in fig. 1 paragraph 71. Seventh, the display control unit 14a displays an image (hereafter referred to as a ring image) 50, in which image processing to be applied to a captured image is selected, by superimposing the ring image over the live view image as described in fig. 2 paragraph 74. Also, see fig. 3 paragraphs 75, 79-85.
Thus, an image processing selection unit 14c and an image processing unit 14d included in the control unit 14 are used to perform image processing on the image signals obtained from the image sensor 12. Thus, the Applicant’s statements are unsupported by TSUCHIYA.
 From the above passages, TSUCHIYA indeed discloses the following claimed limitations of independent claim 1 that recites “a processor configured to acquire from a memory a target image that is obtained by photographing a target and stored in the memory and a processing image that is stored in the memory so as to be consecutive to the target image, and perform control such that the processing indicated by the processing image is performed on the target image” (see ¶s 69-72 for a processor (i.e. CPU included in the control unit 14 as shown in fig. 1 paragraph 66) configured to acquire from a memory (i.e. recording medium 18 as shown in fig. 1) a target image that is obtained by photographing a target and stored in the memory (i.e. recording medium 18 as shown in fig. 1) and a processing image that is stored in the memory (i.e. recording medium 18 as shown in fig. 1) so as to be consecutive to the target image, and perform control such that the processing indicated by the processing image is performed on the target image (i.e. the display control unit 14a displays an image (hereafter referred to as a ring image) 50, in which image processing to be applied to a captured image is selected, by superimposing the ring image over the live view image as described in fig. 2 paragraph 74). Also, see fig. 3 paragraphs 75, 79-85)
On the other hand, the NEW reference of Matsuzaki discloses the newly added claimed limitations to independent claim 1. See actual claim rejection further below.
In re page 7, Applicant states that “Therefore claim 20 is patentable for reasons similar to claim 1.”
(2) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claim 20, the combination of TSUCHIYA and Matsuzaki discloses all the claimed limitations of independent claims 1 and 20.
In re page 7, Applicant states that “Claims 2-14 and 19 are patentable because they depend from claim 1 and because of the additional features they recite. Applicant requests withdrawal of the rejection.”
(3) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to the above Applicant’s arguments, the combination of TSUCHIYA and Matsuzaki discloses all the claimed limitations of independent claim 1.
In re page 8, Applicant states that “The Office Action rejects claims 15 and 16 under 35 U.S.C. § 103 over Tsuchiya in view of Sugisawa et al. (US 2010/0183193); rejects claim 17 under 35 U.S.C. § 103 over Tsuchiya in view of Sawayanagi et al. (US 2013/0031516); and rejects claim 18 under 35 U.S.C. § 103 over Tsuchiya in view of Tanako (US 2018/0255196). Applicant respectfully traverses these rejections. These rejections are premised upon Tsuchiya disclosing all of the features of claim 1. As explained above Tsuchiya fails to do so. The additional references do not overcome the deficiencies of Tsuchiya. Therefore claims 15-18 are patentable because they depend from claim 1 and because of the additional features they recite. Applicant requests withdrawal of the rejections.”
(4) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to the above Applicant’s arguments, the combination of TSUCHIYA and Matsuzaki discloses all the claimed limitations of independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al. (US 2016/0286139 A1)(hereinafter TSUCHIYA), and further in view of Matsuzaki et al. (US 2007/0286496 A1)(hereinafter Matsuzaki).
Re claim 1, TSUCHIYA discloses an information processing apparatus comprising: a processor configured to acquire from a memory a target image that is obtained by photographing a target and stored in the memory and a processing image that is stored in the memory so as to be consecutive to the target image, and perform control such that the processing indicated by the processing image is performed on the target image (see ¶s 69-72 for a processor (i.e. CPU included in the control unit 14 as shown in fig. 1 paragraph 66) configured to acquire from a memory (i.e. recording medium 18 as shown in fig. 1) a target image that is obtained by photographing a target and stored in the memory (i.e. recording medium 18 as shown in fig. 1) and a processing image that is stored in the memory (i.e. recording medium 18 as shown in fig. 1) so as to be consecutive to the target image, and perform control such that the processing indicated by the processing image is performed on the target image (i.e. the display control unit 14a displays an image (hereafter referred to as a ring image) 50, in which image processing to be applied to a captured image is selected, by superimposing the ring image over the live view image as described in fig. 2 paragraph 74). Also, see fig. 3 paragraphs 75, 79-85)
TSUCHIYA fails to explicitly teach wherein the processing image includes a pattern recognizable by the processor as indicating an instruction for processing on the target image. However, the reference of Matsuzaki explicitly teaches wherein the processing image includes a pattern recognizable by the processor as indicating an instruction for processing on the target image (see ¶s 303-304 for the processing image includes a pattern recognizable by the processor (i.e. computer system as shown in fig. 11 paragraphs 270-271) as indicating an instruction for processing on the target image (i.e. in the case of receiving one or more pattern images, the control unit 208 outputs, to the image processing unit 203, a matching instruction instructing that matching should be performed to determine whether or not a portion of the image data obtained by photography matches a received pattern image as described in paragraph 305). Also, see figs. 2-4 paragraphs 150, 152-153, 164, 169-170, 176)
Therefore, taking the combined teachings of TSUCHIYA and Matsuzaki as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (pattern) into the system of TSUCHIYA as taught by Matsuzaki.
One will be motivated to incorporate the above feature into the system of TSUCHIYA as taught by Matsuzaki for the benefit of having a control unit 208 that receives one or more pattern images from the server apparatus 100, and temporarily stores the received one or more pattern images internally, wherein in the case of receiving one or more pattern images, the control unit 208 outputs, to the image processing unit 203, a matching instruction instructing that matching should be performed to determine whether or not a portion of the image data obtained by photography matches a received pattern image in order to ease the processing time when receiving/processing one or more pattern images (see fig. 11 ¶s 303, 305)
Re claim 2, the combination of TSUCHIYA and Matsuzaki as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processing image includes a first processing image indicating a starting position of the processing and a second processing image indicating an ending position of the processing (see ¶s 74-75 for the processing image includes a first processing image indicating a starting position of the processing and a second processing image indicating an ending position of the processing (i.e. numerals 0 through 65 indicate the 0th position through the 65th position, and the image processing selected at the position corresponding to a given number is indicated under the number as described in fig. 2 paragraph 77). Also, see paragraphs 79-85)
Re claim 3, the combination of TSUCHIYA and Matsuzaki as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the first processing image is stored prior to the target image into the memory (see fig. 4 ¶ 89 for the first processing image is stored prior to the target image into the memory (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94))
Re claim 4, the combination of TSUCHIYA and Matsuzaki as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processing image includes a first processing image indicating content of the processing and a second processing image indicating an instruction for execution of the processing on the target image (see ¶ 74 for the processing image includes a first processing image indicating content of the processing and a second processing image indicating an instruction for execution of the processing on the target image (i.e. The image processing selection unit 14c in the control unit 14 selects the image processing to be applied to the captured image among predetermined four types of image processing (hereafter referred to as first image processing through fourth image processing) in correspondence to the position selected by the position selection unit 14b, i.e., in correspondence to the position of the cursor 52 as described in fig. 2 paragraph 75). Also, see paragraphs 79-85)
Re claim 5, the combination of TSUCHIYA and Matsuzaki as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processing image includes a first processing image indicating content of the processing and a second processing image indicating an instruction for execution of the processing on the target image (see ¶ 74 for the processing image includes a first processing image indicating content of the processing and a second processing image indicating an instruction for execution of the processing on the target image (i.e. The image processing selection unit 14c in the control unit 14 selects the image processing to be applied to the captured image among predetermined four types of image processing (hereafter referred to as first image processing through fourth image processing) in correspondence to the position selected by the position selection unit 14b, i.e., in correspondence to the position of the cursor 52 as described in fig. 2 paragraph 75). Also, see paragraphs 79-85)
Re claim 6, the combination of TSUCHIYA and Matsuzaki as discussed in claim 4 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processor is configured to, in a case where a plurality of first processing images are acquired in a consecutive manner, perform control such that the content of the processing indicated by the acquired first processing images is performed on the target image in a consecutive manner (see ¶s 69-72 for the processor (i.e. CPU included in the control unit 14 as shown in fig. 1 paragraph 66) is configured to, in a case where a plurality of first processing images are acquired in a consecutive manner, perform control such that the content of the processing indicated by the acquired first processing images is performed on the target image in a consecutive manner (i.e. The image processing selection unit 14c in the control unit 14 selects the image processing to be applied to the captured image among predetermined four types of image processing (hereafter referred to as first image processing through fourth image processing) in correspondence to the position selected by the position selection unit 14b, i.e., in correspondence to the position of the cursor 52 as described in fig. 2 paragraph 75). Also, see paragraphs 74, 79-85)
Re claim 7, the combination of TSUCHIYA and Matsuzaki as discussed in claim 5 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processor is configured to, in a case where a plurality of first processing images are acquired in a consecutive manner, perform control such that the content of the processing indicated by the acquired first processing images is performed on the target image in a consecutive manner (see ¶s 69-72 for the processor (i.e. CPU included in the control unit 14 as shown in fig. 1 paragraph 66) is configured to, in a case where a plurality of first processing images are acquired in a consecutive manner, perform control such that the content of the processing indicated by the acquired first processing images is performed on the target image in a consecutive manner (i.e. The image processing selection unit 14c in the control unit 14 selects the image processing to be applied to the captured image among predetermined four types of image processing (hereafter referred to as first image processing through fourth image processing) in correspondence to the position selected by the position selection unit 14b, i.e., in correspondence to the position of the cursor 52 as described in fig. 2 paragraph 75). Also, see paragraphs 74, 79-85)
Re claim 8, the combination of TSUCHIYA and Matsuzaki as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 9, the combination of TSUCHIYA and Matsuzaki as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 10, the combination of TSUCHIYA and Matsuzaki as discussed in claim 3 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 11, the combination of TSUCHIYA and Matsuzaki as discussed in claim 4 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 12, the combination of TSUCHIYA and Matsuzaki as discussed in claim 5 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 13, the combination of TSUCHIYA and Matsuzaki as discussed in claim 6 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 14, the combination of TSUCHIYA and Matsuzaki as discussed in claim 7 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 19, the combination of TSUCHIYA and Matsuzaki as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by TSUCHIYA wherein the processor is configured to acquire a separation image for separating between target images from the storing unit and perform control such that the processing is performed for individual target image sets separated by the separation image (see ¶s 309-310 for the processor (i.e. CPU included in the control unit 14 as shown in fig. 23 paragraph 306) is configured to acquire a separation image for separating between target images from the storing unit (i.e. recording medium 18 as shown in fig. 23) and perform control such that the processing is performed for individual target image sets separated by the separation image (i.e. It is to be noted that the ranges of the first ring segment 51a through the fourth ring segment 51d are indicated in the ring image 50 with, for instance, lines dividing the ring 51 into four portions as described in fig. 24 paragraph 316. Thus, it should be noted that each segment 51a through segment 51d represents an image processed separately). Also, see paragraphs 311-315)
Re claim 20, TSUCHIYA discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: acquiring from a memory a target image that is obtained by photographing a target and stored in the memory and a processing image that is stored in the memory so as to be consecutive to the target image, and performing control such that the processing indicated by the processing image is performed on the target image (see ¶s 69-72 for acquiring from a memory (i.e. recording medium 18 as shown in fig. 1) a target image that is obtained by photographing a target and stored in the memory (i.e. recording medium 18 as shown in fig. 1) and a processing image that is stored in the memory (i.e. recording medium 18 as shown in fig. 1) so as to be consecutive to the target image, and performing control such that the processing indicated by the processing image is performed on the target image (i.e. the display control unit 14a displays an image (hereafter referred to as a ring image) 50, in which image processing to be applied to a captured image is selected, by superimposing the ring image over the live view image as described in fig. 2 paragraph 74). Also, see fig. 3 paragraphs 75, 79-85)
TSUCHIYA fails to explicitly teach wherein the processing image includes a pattern recognizable by the computer as indicating an instruction for processing on the target image. However, the reference of Matsuzaki explicitly teaches wherein the processing image includes a pattern recognizable by the computer as indicating an instruction for processing on the target image (see ¶s 303-304 for the processing image includes a pattern recognizable by the computer (i.e. computer system as shown in fig. 11 paragraphs 270-271) as indicating an instruction for processing on the target image (i.e. in the case of receiving one or more pattern images, the control unit 208 outputs, to the image processing unit 203, a matching instruction instructing that matching should be performed to determine whether or not a portion of the image data obtained by photography matches a received pattern image as described in paragraph 305). Also, see figs. 2-4 paragraphs 150, 152-153, 164, 169-170, 176)
Therefore, taking the combined teachings of TSUCHIYA and Matsuzaki as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (pattern) into the system of TSUCHIYA as taught by Matsuzaki.
One will be motivated to incorporate the above feature into the system of TSUCHIYA as taught by Matsuzaki for the benefit of having a control unit 208 that receives one or more pattern images from the server apparatus 100, and temporarily stores the received one or more pattern images internally, wherein in the case of receiving one or more pattern images, the control unit 208 outputs, to the image processing unit 203, a matching instruction instructing that matching should be performed to determine whether or not a portion of the image data obtained by photography matches a received pattern image in order to ease the processing time when receiving/processing one or more pattern images (see fig. 11 ¶s 303, 305)
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al. (US 2016/0286139 A1)(hereinafter TSUCHIYA) as applied to claims 1-14 and 19-20 above, and further in view of Matsuzaki et al. (US 2007/0286496 A1)(hereinafter Matsuzaki), and further in view of Sugisawa et al. (US 2010/0183193 A1)(hereinafter Sugisawa).
Re claim 15, the combination of TSUCHIYA and Matsuzaki as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein in a case where an interval between photographing times of target images is equal to or longer than a predetermined time, only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing. However, the reference of Sugisawa explicitly teaches wherein in a case where an interval between photographing times of target images is equal to or longer than a predetermined time, only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing (see ¶ 146 for in a case where an interval between photographing times of target images is equal to or longer than a predetermined time (i.e. a row of photographed images 1011-1013 captured and generated by the camera 100 at 33 ms intervals as described in fig. 7 paragraph 145), only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing (i.e. First, at T1, the photographed image 1011 is generated, and since in this example the photographed image counter for the photographed image 1011 is an even number, between T1 and T2, reduced images are generated using even numbered reduction IDs (0, 2 . . . 10), and comparison processing with each template is performed as described in fig. 7 paragraph 147). Also, see paragraphs 148-157)
Therefore, taking the combined teachings of TSUCHIYA, and Matsuzaki and Sugisawa as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (interval) into the system of TSUCHIYA as taught by Sugisawa.
One will be motivated to incorporate the above feature into the system of TSUCHIYA as taught by Sugisawa for the benefit of improving the probability of detecting a specified image within the time interval between photographs by changing the order in which reduced images are generated in accordance with the photography mode of the digital camera, as a result, even if comparison of all of the reduced images with the template is not complete within the time interval between photographs and processing must proceed to the next photographed image, it is possible to improve the probability of detecting a specified image within the time interval between photographs (see ¶s 7, 9) 
Re claim 16, the combination of TSUCHIYA and Matsuzaki as discussed in claim 2 above discloses all the claimed limitations but fails to explicitly teach wherein in a case where an interval between photographing times of target images is equal to or longer than a predetermined time, only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing. However, the reference of Sugisawa explicitly teaches wherein in a case where an interval between photographing times of target images is equal to or longer than a predetermined time, only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing (see ¶ 146 for in a case where an interval between photographing times of target images is equal to or longer than a predetermined time (i.e. a row of photographed images 1011-1013 captured and generated by the camera 100 at 33 ms intervals as described in fig. 7 paragraph 145), only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing (i.e. First, at T1, the photographed image 1011 is generated, and since in this example the photographed image counter for the photographed image 1011 is an even number, between T1 and T2, reduced images are generated using even numbered reduction IDs (0, 2 . . . 10), and comparison processing with each template is performed as described in fig. 7 paragraph 147). Also, see paragraphs 148-157)
Therefore, taking the combined teachings of TSUCHIYA, Matsuzaki and Sugisawa as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (interval) into the system of TSUCHIYA as taught by Sugisawa.
Per claim 16, TSUCHIYA, Matsuzaki and Sugisawa are combined for the same motivation as set forth in claim 15 above.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al. (US 2016/0286139 A1)(hereinafter TSUCHIYA) as applied to claims 1-14 and 19-20 above, and further in view of Matsuzaki et al. (US 2007/0286496 A1)(hereinafter Matsuzaki), and further in view of SAWAYANAGI et al. (US 2013/0031516 A1)(hereinafter SAWAYANAGI).
Re claim 17, the combination of TSUCHIYA and Matsuzaki as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the processor is configured to, in a case where no processing image is acquired, perform control such that a warning is displayed. However, the reference of SAWAYANAGI explicitly teaches wherein the processor is configured to, in a case where no processing image is acquired, perform control such that a warning is displayed (see ¶ 87 for the processor (i.e. CPU 10 as shown in fig. 2 paragraph 47) is configured to, in a case where no processing image is acquired, perform control such that a warning is displayed (i.e. display a warning that image processing has not been executed))
Therefore, taking the combined teachings of TSUCHIYA, Matsuzaki and SAWAYANAGI as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (warning) into the system of TSUCHIYA as taught by SAWAYANAGI.
One will be motivated to incorporate the above feature into the system of TSUCHIYA as taught by SAWAYANAGI for the benefit of having a CPU 10 that may cause operation panel 15 to display a warning that image processing has not been executed on the indicated file in order to ease the processing time when display a warning (see ¶ 87)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al. (US 2016/0286139 A1)(hereinafter TSUCHIYA) as applied to claims 1-14 and 19-20 above, and further in view of Matsuzaki et al. (US 2007/0286496 A1)(hereinafter Matsuzaki), and further in view of Takano (US 2018/0255196 A1)(hereinafter Takano).
Re claim 18, the combination of TSUCHIYA and Matsuzaki as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the processor is configured to receive registration of characteristics of the processing image from a user. However, the reference of Takano explicitly teaches wherein the processor is configured to receive registration of characteristics of the processing image from a user (see figs. 1, 3 ¶s 31-33 for the processor (i.e. CPU 10 as shown in fig. 2) is configured to receive registration of characteristics of the processing image from a user (i.e. If the face having the matching features is registered in the facial image database, the authentication processing section 19 acquires a user ID of the captured user as described in fig. 2 paragraph 30))
Therefore, taking the combined teachings of TSUCHIYA, Matsuzaki and Takano as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (registration) into the system of TSUCHIYA as taught by Takano.
One will be motivated to incorporate the above feature into the system of TSUCHIYA as taught by Takano for the benefit of having an authentication processing section 19 that extracts features of the face from the captured face data stored in the main memory 4, and retrieves a face having matching features in a facial image database, wherein if the face having the matching features is registered in the facial image database, the authentication processing section 19 acquires a user ID of the captured user in order to ease the processing time when the acquired user ID is output to the CPU 10 (see fig. 2 ¶ 30)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/4/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484